211 F.2d 701
KATZMANv.HOFFMAN et al.
No. 11218.
United States Court of Appeals, Third Circuit.
Argued March 16, 1954.
Decided April 2, 1954.

Charles Polis, Philadelphia, Pa., (Philip S. Polis, Philadelphia Pa., on the brief), for appellant.
John F. Thaete, Philadelphia, Pa., (Walter B. Gibbons, Philadelphia, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The order appealed from is not a final decision within the purview of Section 1291, Title 28, United States Code, the court below having filed no certificate in accordance with Rule 54(b), F.R.C.P., 28 U.S.C.A. Accordingly, the appeal will be dismissed for want of jurisdiction.